Case 1:20-cv-21553-MGC Document 104-1 Entered on FLSD Docket 05/18/2020 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

 

PATRICK GAYLE, et al. Case No. 20¢v21553

Petitioners,

Vv.

MICHAEL W. MEADE,
Field Office Director, Miami Field Office, U.S.
Immigration and Customs Enforcement et al.,

Respondents.

 

DECLARATION OF ACTING OFFICER IN CHARGE
LIANA J. CASTANO

I, Liana J. Castano, Acting Officer in Charge (OIC), make the following statements under oath and
subject to the penalty of perjury:

1. I am employed by U.S. Department of Homeland Security (DHS), Immigration and
Customs Enforcement (ICE), and currently serve as the Acting OIC of the Krome
Service Processing Center (Krome). I am also an Assistant Field Office Director
(AFOD) at Krome. I have held this position since September 2, 2018.

2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry,
and information obtained from various records, systems, databases, other DHS
employees, employees of DHS contract facilities, and information portals maintained
and relied upon by DHS in the regular course of business. This declaration responds to
Item 5 of the court’s order of April 30, 2020 and is applicable to Krome, Broward
Transitional Center (BTC), and Glades County Detention Center (Glades).

3. As of 6:00 a.m. on May 18, 2020, ICE detained 1191 detainees at Krome, BTC, and
Glades.

4. ICE is housing 456 detainees at BTC; 397 detainees at Krome; and 338 at Glades.

5. Of the 1191 detainees, 846 detainees are considered to be subject to mandatory
detention.
Case 1:20-cv-21553-MGC Document 104-1 Entered on FLSD Docket 05/18/2020 Page 2 of 2

6. Of the 456 detainees housed at BTC, 112 have criminal convictions and 344 do not
have criminal convictions. However, 93 of the 344 detainees with no criminal
convictions are pending criminal charges.

7. Ofthe 397 detainees housed at Krome, 223 have criminal convictions and 174 do not
have criminal convictions. However, 119 of the 174 detainees with no criminal
convictions are pending criminal charges.

8. Of the 338 detainees housed at Glades, 248 have criminal convictions and 90 do not
have criminal convictions. However, 62 of the 90 detainees with no criminal
convictions are pending criminal charges.

DATED: May 18, 2020 <a

<=

 

 

Liana J. Castano

Assistant Field Office Director

Enforcement and Removal Operations

U.S. Immigration and Customs Enforcement
